


Exhibit 10.6

 

NOTE: Execution of this Adoption Agreement creates a legal liability of the
Employer with significant tax consequences to the Employer and Participants. The
Employer should obtain legal and tax advice from its professional advisors
before adopting the Plan. Principal Life Insurance Company disclaims all
liability for the legal and tax consequences which result from the elections
made by the Employer in this Adoption Agreement.

 

Principal Life Insurance Company, Raleigh, NC 27612

A member of the Principal Financial Group®

 

THE EXECUTIVE NONQUALIFIED “EXCESS” PLAN

 

ADOPTION AGREEMENT

 

THIS AGREEMENT is the adoption by Isle of Capri Casinos, Inc. (the “Company”) of
the Executive Nonqualified Excess Plan (“Plan”).

 

W I T N E S S E T H:

 

WHEREAS, the Company desires to adopt the Plan as an unfunded, nonqualified
deferred compensation plan; and

 

WHEREAS, the provisions of the Plan are intended to comply with the requirements
of Section 409A of the Code and the regulations thereunder and shall apply to
amounts subject to section 409A; and

 

WHEREAS, the Company has been advised by Principal Life Insurance Company to
obtain legal and tax advice from its professional advisors before adopting the
Plan,

 

NOW, THEREFORE, the Company hereby adopts the Plan in accordance with the terms
and conditions set forth in this Adoption Agreement:

 

ARTICLE I

 

Terms used in this Adoption Agreement shall have the same meaning as in the
Plan, unless some other meaning is expressly herein set forth. The Employer
hereby represents and warrants that the Plan has been adopted by the Employer
upon proper authorization and the Employer hereby elects to adopt the Plan for
the benefit of its Participants as referred to in the Plan. By the execution of
this Adoption Agreement, the Employer hereby agrees to be bound by the terms of
the Plan.

 

ARTICLE II

 

The Employer hereby makes the following designations or elections for the
purpose of the Plan:

 

2.6                               Committee:                                 The
duties of the Committee set forth in the Plan shall be satisfied by:

 

o                              (a)                                       Company

 

o                              (b)                                      The
administrative committee appointed by the Board to serve at the pleasure of the
Board.

 

o                              (c)                                       Board.

 

x                                 (d)                                 Other
(specify): The Compensation Committee of the Board, which shall act as
administrator of this plan, subject to the delegation of duties by the committee
to the officers and employees of the Company.

 

--------------------------------------------------------------------------------


 

2.8                          Compensation: The “Compensation” of a Participant
shall mean all of a Participant’s:

 

x                                 (a)                                  Base
salary.

 

x                                 (b)                                 Service
Bonus.

 

x                                 (c)                                 
Performance-Based Compensation earned in a period of 12 months or more.

 

o                                   (d)                                
Commissions.

 

o                                   (e)                                 
Compensation received as an Independent Contractor reportable on Form 1099.

 

o                                   (f)                                   
Other:                                                                .

 

2.9                          Crediting Date: The Deferred Compensation Account
of a Participant shall be credited with the amount of any Participant Deferral
to such account at the time designated below:

 

o                                   (a)                                  The
last business day of each Plan Year.

 

o                                   (b)                                 The last
business day of each calendar quarter during the Plan Year.

 

o                                   (c)                                  The
last business day of each month during the Plan Year.

 

o                                   (d)                                 The last
business day of each payroll period during the Plan Year.

 

o                                   (e)                                  Each
pay day as reported by the Employer.

 

x                                 (f)                                    Any
business day on which Participant Deferrals are received by the administrative
recordkeeper.

 

o                                   (g)                                
Other:                                                                        .

 

2.13                        Effective Date:

 

o                                   (a)                                  This is
a newly-established Plan, and the Effective Date of the Plan
is                                 .

 

x                                 (b)                                 “This is
an amendment of a plan named Isle of Capri Casinos, Inc. 2005 Deferred
Compensation Plan with an effective date of January 1, 2005. The effective date
of this amended and restated plan is January 1, 2009. This is amendment number
“1”

 

x                                 (i)                                     All
amounts in Deferred Compensation Accounts shall be subject to the provisions of
this amended and restated Plan.

 

o                                   (ii)                                  Any
Grandfathered Amounts shall be subject to the Plan rules in effect on October 3,
2004.

 

2

--------------------------------------------------------------------------------


 

2.20                        Normal Retirement Age:  The Normal Retirement Age of
a Participant shall be:

 

o                                   (a)                                 
Age                         .

 

o                                   (b)                                 The
later of age    or the           anniversary of the participation commencement
date. The participation commencement date is the first day of the first Plan
Year in which the Participant commenced participation in the Plan.

 

x                                 (c)                                  Other:
N/A.

 

2.23                        Participating Employer(s): As of the Effective Date,
the following Participating Employer(s) are parties to the Plan:

 

“Exhibit A, as it may be amended from time to time, includes those members of
the controlled group including Isle of Capri Casinos, Inc., who shall be deemed
participating employers, without the necessity of further action; each such
employer shall be deemed to have delegated to Isle of Capri Casinos, Inc.,
including the Compensation Committee of its Board of Directors, the authority to
administer this plan and to amend, modify terminate or replace this plan, as
they deem necessary or appropriate.”

 

2.26                        Plan: The name of the Plan is

 

Isle of Capri Casinos, Inc. Amended and Restated Deferred Compensation Plan.

 

2.28                        Plan Year: The Plan Year shall end each year on the
last day of the month of December.

 

2.30                        Seniority Date: The date on which a Participant has:

 

o                                   (a)                                 
Attained age     .

 

o                                   (b)                                
Completed     Years of Service from First Date of Service.

 

o                                   (c)                                 
Attained age      and completed    Years of Service from First Date of Service.

 

o                                   (d)                                 Attained
an age as elected by the Participant.

 

x                                 (e)                                  Not
applicable – distribution elections for Separation from Service are not based on
Seniority Date

 

3

--------------------------------------------------------------------------------

 

4.1                          Participant Deferral Credits: Subject to the
limitations in Section 4.1 of the Plan, a Participant may elect to have his
Compensation (as selected in Section 2.8 of this Adoption Agreement) deferred
within the annual limits below by the following percentage or amount as
designated in writing to the Committee:

 

x                                 (a)                                  Base
salary:

 

minimum deferral:                   %

 

maximum deferral:  $                or 100%

 

x                                 (b)                                 Service
Bonus:

 

minimum deferral:                   %

 

maximum deferral:  $                or 100%

 

x                                 (c)                                 
Performance-Based Compensation:

 

minimum deferral:                   %

 

maximum deferral:  $                or 100%

 

o                                   (d)                                
Commissions:

 

minimum deferral:                   %

 

maximum deferral:  $                or         %

 

o                                   (e)                                 
Form 1099 Compensation:

 

minimum deferral:                   %

 

maximum deferral:  $                or         %

 

o                                   (f)                                   
Other:

 

minimum deferral:                   %

 

maximum deferral:  $                or         %

 

o                                   (g)                                
Participant deferrals not allowed.

 

4

--------------------------------------------------------------------------------


 

4.2                               Employer Credits: Employer Credits will be
made in the following manner:

 

x                                 (a)                                  Employer
Discretionary Credits: The Employer may make discretionary credits to the
Deferred Compensation Account of each Active Participant in an amount determined
as follows:

 

x                                 (i)                                     An
amount determined each Plan Year by the Employer.

 

o                                   (ii)                                 
Other:                                                .

 

o                                   (b)                                 Other
Employer Credits: The Employer may make other credits to the Deferred
Compensation Account of each Active Participant in an amount determined as
follows:

 

o                                   (i)                                       An
amount determined each Plan Year by the Employer.

 

o                                   (ii)                                 
Other:                                                .

 

o                                   (c)                                 
Employer Credits not allowed.

 

5.2                               Disability of a Participant:

 

x                                 (a)                                  A
Participant’s becoming Disabled shall be a Qualifying Distribution Event and the
Deferred Compensation Account shall be paid by the Employer as provided in
Section 7.1.

 

o                                   (b)                                 A
Participant becoming Disabled shall not be a Qualifying Distribution Event.

 

5.3                               Death of a Participant: If the Participant
dies while in Service, the Employer shall pay a benefit to the Beneficiary in an
amount equal to the vested balance in the Deferred Compensation Account of the
Participant determined as of the date payments to the Beneficiary commence,
plus:

 

o                                   (a)                                  An
amount to be determined by the Committee.

 

o                                   (b)                                
Other:                                                .

 

x                                 (c)                                  No
additional benefits.

 

 

5

--------------------------------------------------------------------------------


 

5.4                               In-Service or Education Distributions:
In-Service and Education Accounts are permitted under the Plan:

 

o                                   (a)                                 
In-Service Accounts are allowed with respect to:

o                                   Participant Deferral Credits only.

o                                   Employer Credits only.

o                                   Participant Deferral and Employer Credits.

 

In-service distributions may be made in the following manner:

o                                   Single lump sum payment.

o                                   Annual installments over a term certain not
to exceed 5 years.

 

Education Accounts are allowed with respect to:

o                                   Participant Deferral Credits only.

o                                   Employer Credits only.

o                                   Participant Deferral and Employer Credits.

 

Education Accounts distributions may be made in the following manner:

o                              Single lump sum payment.

o                              Annual installments over a term certain not to
exceed               years.

 

If applicable, amounts not vested at the time payments due under this
Section cease will be:

o                              Forfeited

o                              Distributed at Separation from Service if vested
at that time

 

x                                 (b)                                 No
In-Service or Education Distributions permitted.

 

5.5                               Change in Control Event:

 

o                                   (a)                                 
Participants may elect upon initial enrollment to have accounts distributed upon
a Change in Control Event.

 

x                                 (b)                                 A Change
in Control shall not be a Qualifying Distribution Event.

 

5.6                               Unforeseeable Emergency Event:

 

x                                 (a)                                 
Participants may apply to have accounts distributed upon an Unforeseeable
Emergency event.

 

o                                   (b)                                 An
Unforeseeable Emergency shall not be a Qualifying Distribution Event

 

6

--------------------------------------------------------------------------------


 

6.                                      Vesting: An Active Participant shall be
fully vested in the Employer Credits made to the Deferred Compensation Account
upon the first to occur of the following events:

 

 

o

(a)

Normal Retirement Age.

 

 

 

 

 

o

(b)

Death.

 

 

 

 

 

o

(c)

Disability.

 

 

 

 

 

o

(d)

Change in Control Event

 

 

 

 

 

o

(e)

Other:

 

 

 

 

 

x

(f)

Satisfaction of the vesting requirement as specified below:

 

 

 

 

 

 

x

Employer Discretionary Credits:

 

 

 

 

 

x

(i)

Immediate 100% vesting unless otherwise specified by the the employer at the
time of credit.

 

 

 

 

 

o

(ii)

100% vesting after            Years of Service.

 

 

 

 

 

o

(iii)

100% vesting at age           .

 

 

 

 

 

o

(iv)

Number of Years

 

 

Vested

 

 

 

 

 

of Service

 

 

Percentage

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Less than

1

 

 

%

 

 

 

 

 

1

 

 

%

 

 

 

 

 

2

 

 

%

 

 

 

 

 

3

 

 

%

 

 

 

 

 

4

 

 

%

 

 

 

 

 

5

 

 

%

 

 

 

 

 

6

 

 

%

 

 

 

 

 

7

 

 

%

 

 

 

 

 

8

 

 

%

 

 

 

 

 

9

 

 

%

 

 

 

 

 

10 or more

 

 

%

 

 

 

 

 

 

 

 

 

 

For this purpose, Years of Service of a Participant shall be calculated from the
date designated below:

 

 

 

 

 

 

 

 

 

o

(1)

First Day of Service.

 

 

 

 

 

 

 

 

 

o

(2)

Effective Date of Plan Participation.

 

 

 

 

 

 

 

 

 

o

(3)

Each Crediting Date. Under this option (3), each Employer Credit shall vest
based on the Years of Service of a Participant from the Crediting Date on which
each Employer Discretionary Credit is made to his or her Deferred Compensation
Account.

 

7

--------------------------------------------------------------------------------


 

o

Other Employer Credits:

 

 

 

 

 

 

 

 

 

o

(i)

Immediate 100% vesting.

 

 

 

 

 

 

 

 

 

 

 

 

o

(ii)

100% vesting after     Years of Service.

 

 

 

 

 

 

 

 

 

 

 

 

o

(iii)

100% vesting at age     .

 

 

 

 

 

 

 

 

 

 

 

 

o

(iv)

Number of Years

 

 

Vested

 

 

 

 

 

of Service

 

 

Percentage

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Less than

1

 

 

%

 

 

 

 

 

1

 

 

%

 

 

 

 

 

2

 

 

%

 

 

 

 

 

3

 

 

%

 

 

 

 

 

4

 

 

%

 

 

 

 

 

5

 

 

%

 

 

 

 

 

6

 

 

%

 

 

 

 

 

7

 

 

%

 

 

 

 

 

8

 

 

%

 

 

 

 

 

9

 

 

%

 

 

 

 

 

10 or more

 

 

%

 

 

For this purpose, Years of Service of a Participant shall be calculated from the
date designated below:

 

 

 

o

(1)

First Day of Service.

 

 

 

o

(2)

Effective Date of Plan Participation.

 

 

 

o

(3)

Each Crediting Date. Under this option (3), each Employer Credit shall vest
based on the Years of Service of a Participant from the Crediting Date on which
each Employer Discretionary Credit is made to his or her Deferred Compensation
Account.

 

8

--------------------------------------------------------------------------------

 

7.1          Payment Options: Any benefit payable under the Plan upon a
permitted Qualifying Distribution Event may be made to the Participant or his
Beneficiary (as applicable) in any of the following payment forms, as selected
by the Participant in the Participation Agreement:

 

(a)                                  Separation from Service prior to Seniority
Date, or Separation from Service if Seniority Date is Not Applicable

 

x                                 (i)                                     A lump
sum.

 

x                                 (ii)                                  Annual
installments over a term certain as elected by the Participant not to exceed 10
years.

 

x                                 (iii)                               Other:
Upon separation from the company and its affiliates; or the later of the date a
participant ceases to be employed or a specified age (not later than age 65)

 

Note: Regardless of your election, distribution will be delayed until the first
day of the calendar month that is at least six months after your employment
ceases, unless your employment ends on account of your death or disability.

 

(b)                                 Separation from Service on or After
Seniority Date, If Applicable

 

o                                   (i)                                     A
lump sum.

 

o                                   (ii)                                  Annual
installments over a term certain as elected by the Participant not to exceed
       years.

 

o                                   (iii)                              
Other:                                                .

 

(c)                                       Separation from Service Upon a Change
in Control Event

 

x                                 (i)                                     A lump
sum.

 

o                                   (ii)                                  Annual
installments over a term certain as elected by the Participant not to exceed
       years.

 

o                                   (iii)                              
Other:                                        .

 

(d)                                      Death

 

x                                 (i)                                     A lump
sum.

 

o                                   (ii)                                  Annual
installments over a term certain as elected by the Participant not to exceed
       years.

 

o                                   (iii)                              
Other:                                       .

 

9

--------------------------------------------------------------------------------


 

(e)                                 Disability

 

x                                 (i)                                     A lump
sum.

 

o                                   (ii)                                  Annual
installments over a term certain as elected by the Participant not to exceed
   years.

 

o                                   (iii)                              
Other:                                                   .

 

o                                   (iv)                              Not
applicable.

 

If applicable, amounts not vested at the time payments due under this
Section cease will be:

 

o                                   Forfeited

o                                   Distributed at Separation from Service if
vested at that time

 

(f)                                    Change in Control Event

 

o                                   (i)                                     A
lump sum.

 

o                                   (ii)                                  Annual
installments over a term certain as elected by the Participant not to exceed
       years.

 

o                                   (iii)                              
Other:                                                        .

 

x                                 (iv)                              Not
applicable.

 

If applicable, amounts not vested at the time payments due under this
Section cease will be:

 

o                                   Forfeited

o                                   Distributed at Separation from Service if
vested at that time

 

7.4                              De Minimis Amounts.

 

x                                 (a)                                 
Notwithstanding any payment election made by the Participant, the vested balance
in the Deferred Compensation Account of the Participant will be distributed in a
single lump sum payment at the time designated under the Plan if at the time of
a permitted Qualifying Distribution Event that is either a Separation from
Service, death, Disability (if applicable) or Change in Control Event (if
applicable) the vested balance does not exceed $ 10,000. In addition, the
Employer may distribute a Participant’s vested balance at any time if the
balance does not exceed the limit in Section 402(g)(1)(B) of the Code and
results in the termination of the Participant’s entire interest in the Plan.

 

o                                   (b)                                 There
shall be no pre-determined de minimis amount under the Plan; however, the
Employer may distribute a Participant’s vested balance at any time if the
balance does not exceed the limit in Section 402(g)(l)(B) of the Code and
results in the termination of the Participant’s entire interest in the Plan.

 

10

--------------------------------------------------------------------------------


 

10.1 Contractual Liability: Liability for payments under the Plan shall be the
responsibility of the:

 

x                                 (a)                                  Company.

 

o                                   (b)                                 Employer
or Participating Employer who employed the Participant when amounts were
deferred.

 

 

14.          Amendment and Termination of Plan: Notwithstanding any provision in
this Adoption Agreement or the Plan to the contrary, Section 2.23 of the Plan
shall be amended to read as provided in attached Exhibit A.

 

17.9        Construction: The provisions of the Plan shall be construed and
enforced according to the laws of the State of Missouri, except to the extent
that such laws are superseded by ERISA and the applicable provisions of the
Code.

 

IN WITNESS WHEREOF, this Agreement has been executed as of the day and year
stated below.

 

 

 

 

Isle of Capri Casinos, Inc.

 

Name of Employer

 

 

 

By:

/s/ R. Ronald Burgess

 

Authorized Person

 

Date:

12/4/08

 

 

11

--------------------------------------------------------------------------------


 

ISLE OF CAPRI CASINOS, INC.
AMENDED AND RESTATED DEFERRED COMPENSATION PLAN

 

Exhibit A

 

The following entities, each of which is a member of the controlled group of
corporations or other entities including Isle of Capri Casinos, Inc., within the
meaning of Section 414 of the Internal Revenue Code of 1986, as amended, shall
be deemed participating employers in the Amended and Restated Deferred
Compensation Plan, without the necessity of further action. Each such entity
shall be deemed to have delegated to the Compensation Committee of the Board of
Directors of Isle of Capri Casinos, Inc. the power and authority to administer
such plan on its behalf, to amend, restated, replace, modify or terminate such
plan, to designate participants thereunder, and to take such other action as may
be necessary or appropriate, all without notice or affirmative consent.

 

Riverboat Corporation of Mississippi

St. Charles Gaming Company, Inc.

IOC-Kansas City, Inc.

IOC-Davenport, Inc.

Grand Palais Riverboat, Inc.

IOC-Boonville, Inc.

IOC-Lula, Inc.

IOC-Natchez, Inc.

Isle of Capri Marquette, Inc.

Isle of Capri Black Hawk, LLC

Isle of Capri Bettendorf, LLC

PPI, Inc.

CCSC/Blackhawk, Inc.

 

12

--------------------------------------------------------------------------------
